Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-10, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuhara et al. (US Patent 5,432,208, published 11 Jul. 1995, hereinafter Masuhara) in view of Blance and Gardner (US Patent 3,632,413, published 04 Jan. 1972, hereinafter Blance).
Regarding claims 1-2, 5-6, 8-9, and 13, Masuhara teaches a photocuring (active energy ray curable) adhesive film comprising a di(meth)acrylate and one or more hydrophilic monomers capable of undergoing free radical polymerization (compounds X and B) (Abstract and col. 5, lines 1-3).  Masuhara teaches these hydrophilic monomers are compounds containing a carbon-carbon double bond and a carboxyl group (col. 5, lines 14-19).  Masuhara teaches that one of these monomers is substituted N,N-dimethylacrylamide (compound X of claim 1, col. 5, lines 35-40) and another of these monomers is 2-(meth)acryloyloxyethylphthalic 
2-(meth)acryloyloxyethylphthalic acid

    PNG
    media_image1.png
    303
    493
    media_image1.png
    Greyscale



Masuhara does not disclose the use of an organometallic compound.
Blance teaches the use of metal alkoxide and an organic peroxide as a curing system (Abstract).  Blance teaches the use of titanium butoxide as the metal alkoxide (col. 2, line 66), and Blance uses 0.4% titanium butoxide in his teaching examples (col. 4, lines 65-67 and col. 6, lines 14-16).  Blance teaches that 0.01 – 5.0 equivalent of the metal alkoxide per equivalent of the active hydrogen in the resin (col. 3, lines 47-60).  Thus, the molar ratio of compound B to organometallic compound is 0.2-100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the titanium butoxide as taught by Blance in the adhesive composition of Masuhara.  Blance teaches that when titanium butoxide is formulated into a resin the metallic alkoxide offers the advantage of rapid cure, thus the formulation has an initial load-holding capability, so it can withstand initial exposure to heat without softening excessively (col. 2, lines 58-62 and 66-72).

Masuhara in view of Blance does not disclose the bulk water absorption or the storage modulus of his cured adhesive composition.
It is the examiner’s position that, given that the composition of Masuhara in view of Blance is the same as that of the claimed invention, the amount of water absorption and the storage modulus of Masuhara in view of Blance’s cured adhesive composition would inherently be the same as that of the current invention and, therefore, the water absorption amounts and storage modulus values claimed.
Regarding claim 14, Masuhara in view of Blance teaches the elements of claim 1, and Masuhara teaches the addition of a photopolymerization initiator to his adhesive composition (col. 2, lines 35-36 and col. 5, lines 59-62).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masuhara et al. (US Patent 5,432,208, published 11 Jul. 1995, hereinafter Masuhara) in view of Blance and Gardner (US Patent 3,632,413, published 04 Jan. 1972, hereinafter Blance) and further in view of Czech (“Synthesis of new solvent-borne acrylic pressure-sensitive adhesives with low shrinkage,” Polimery, Vol. 50, No. 11-12, pp. 831-838, published 2005, hereinafter Czech).
Regarding claim 4, Masuhara in view of Blance teaches the elements of claim 1.
Masuhara in view of Blance does not disclose the use of a metal chelate.
Czech teaches the use of a titanium chelate in an acrylic adhesive (Abstract and page 832, Experimental/ Materials, 1st paragraph).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masuhara et al. (US Patent 5,432,208, published 11 Jul. 1995, hereinafter Masuhara) in view of Blance and Gardner (US Patent 3,632,413, published 04 Jan. 1972, hereinafter Blance) and further in view of Yurugi et al. (US Patent Application 2003/0199655 A1, published 23 Oct. 2003, hereinafter Yurugi).
Regarding claim 15, Masuhara in view of Blance teaches the elements of claim 1.
Masuhara in view of Blance does not disclose the inclusion of a compound with a vinyl ether group.
Yurugi teaches the inclusion of a diluent composition comprising a vinyl ether group-containing (meth)acrylic ester in his activated energy ray-curable composition (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diluent composition comprising a vinyl ether group-containing (meth)acrylic ester and a divinyl ether as taught by Yurugi in the adhesive composition of Masuhara in view of Blance.  Yurugi teaches that compositions containing the vinyl ether compound and a divinyl ether have better curability, improved adhesion to the substrate, and better surface hardness and solvent resistance (paragraph 0008).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Masuhara et al. (US Patent 5,432,208, published 11 Jul. 1995, hereinafter Masuhara) in view of Blance and Gardner (US Patent 3,632,413, published 04 Jan. 1972, hereinafter Blance) and further in view of Yasui et al. (US Patent Application 2015/0293287 A1, published 15 Oct. 2015, priority §371(c)(1),(2) date of 27 Feb. 2015, hereinafter Yasui).
Regarding claim 16, Masuhara in view of Blance teaches the elements of claim 1.
Masuhara in view of Blance does not disclose the inclusion of an optical acid-generator.
Yasui teaches the inclusion of an onium-anion salt and an alkali metal salt in his (meth)acryl-based adhesive layer (Abstract).
The applicant refers to this type of compound as an optical-acid generator (Specification of the present invention, paragraphs 0086-0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an onium-anion salt and an alkali metal salt as taught by Yasui in the adhesive composition taught by Masuhara in view of Blance.  Yasui teaches that the inclusion of an onium-anion salt and an alkali metal salt provides an anti-static function (paragraph 0035) and suppresses polarizer degradation even after a humidity test under severe conditions (paragraph 0036).

Response to Arguments
Applicant's arguments filed 27 Jan. 2021 have been fully considered.  Applicant’s amendment overcame the 103 rejections based on Ishizaki in view of Blance, and these 
Applicant amended claim 1.
Applicant argues that Masuhara teaches a photocuring adhesive, whereas Blance teaches a thermo-curing adhesive, so there is no reason one would apply Blance to Masuhara.
However, Blance teaches the photocuring of his composition:
Ultraviolet light and gamma radiation can also be used to initiate the polymerization reaction (col. 2, lines 55-57).
Blance teaches that a resin formulated with a metallic alkoxide offers the advantage of rapid cure (col. 2, lines 66), which is a motivation for the inclusion of these compounds in the composition of Masuhara.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shimada et al. (US Patent 6,485,838 B1, published 26 Nov. 2002) teaches a coating composition comprising a titanium compound, a high molecular weight acrylic monomer, and a (meth)acrylamide.  Yoon et al. (US Patent Application 2014/0016067 A1, published 16 Jan. 2014) teaches a pressure sensitive adhesive comprising a high molecular weight acrylic monomer, a (meth)acrylamide, and a titanium chelate.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787